NYGAARD, Circuit Judge,
dissenting.
The majority does not disturb the district court’s conclusion that Evans is a Jones Act seaman, but concludes that the court erred by finding that United Arab “employed” Evans. I dissent because I conclude that the district court properly found Evans to be a seaman and employed by United Arab. *220Thus, he is entitled to coverage under the Jones Act.
I.
By its express terms, the Jones Act provides remedies for sea-based maritime workers and thus covers only “seamen.” The Jones Act does not define “seaman.” But the Longshore and Harbor Workers’ Compensation Act (LHWCA), 33 U.S.C. § 901 et seq., which provides remedies for land-based maritime workers, excludes from its coverage “a master or member of a crew of any vessel.” This term is a refinement of “seaman” in the Jones Act. McDermott Int’l, Inc. v. Wilander, 498 U.S. 337, 348, 111 S.Ct. 807, 813, 112 L.Ed.2d 866 (1991). “Thus, it is odd but true that the key requirement for Jones Act coverage now appears in another statute.” Id.
Traditionally, the elements necessary to determine who is a “seaman” have been “ ‘(a) that the ship be in navigation; (b) that there be a more or less permanent connection with the ship; and (c) that the worker be aboard primarily to aid in navigation.’ ” Griffith v. Wheeling Pittsburgh Steel Corp., 521 F.2d 31, 36 (3d Cir.1975), quoting Martin Norris, The Law of Seaman § 668, at 301 (3d ed. 1970). The Supreme Court has since eliminated the last requirement, holding that it “is not necessary that a seaman aid in navigation or contribute to the transportation of the vessel____” Wilander, 498 U.S. at 355, 111 S.Ct. at 817.
Although it is undisputed that the MW AL WATTYAH was in navigation, the parties dispute whether Evans was “more or less permanently] connect[ed]” to the vessel. The majority does not resolve this issue, believing it is unclear how the “permanent connection” factor applies to a pilot, who is not permanently connected to any vessel in the temporal sense but who nonetheless performs the core navigational functions of a seaman and unquestionably is essential to the ship’s mission. The confusion arises because it is difficult to define the nature of the required connection between the worker and the vessel: that is, does a “permanent connection” mean a lasting temporal relationship with the particular vessel, or something else?
In Mach v. Pennsylvania R.R. Co., 317 F.2d 761 (3d Cir.1963), coal transported from barges under tow had to be loaded onto railway ears. Because the barges were not self-propelled, when a towing vessel released a barge, a bargeman hired by the railway took control of it. “In brief, all the handling and attending of barges, from the time a tow boat releases its flotilla, through the unloading, until the time when the empty barges are towed away, is done by the bargeman.” Id. at 762-63. The issue was whether a bargeman under these circumstances was a “seaman.” We held he was, reasoning:
The work of causing a boat to move in navigable water is the most fundamental and characteristic function of a ship’s crew. From the release of loaded barges from their tow until the departure of empty barges under tow, all of the ship’s service which a barge required was performed by bargemen who took the place of whatever crew handled them during their journeys up and down the river.
* * * * * *
The duration of service for and upon a vessel may determine whether shipboard work which is not normally performed by a ship’s company makes the worker a crewman, but lack of long continued attachment to the vessel cannot, as a matter of law, serve to deny seaman’s status under the Jones Act to an employee who is injured while assigned to and performing normal crew service.
Id. at 763-64 (emphasis added).
In Griffith v. Wheeling Pittsburgh Steel Corp., 521 F.2d 31 (3d Cir.1975), we held that a worker who was temporarily assigned to work on barges and whose only contact with ships amounted to fewer than four of the seventy-four days he had been employed, was not a seaman. In distinguishing Mach, we opined that “the bargeman in Mach was permanently assigned to work at the river landing where he performed a substantial amount of his work time on the barges, which duties involved significant navigational functions, and who was injured while moving a loaded barge.” Id. at 38. Thus, under Third Circuit law the permanent connection *221factor is not a temporal'relationship with any particular ship, but is employment-related and focuses instead on the nature of the worker’s duties as they relate to the ship and the ship’s mission at the time of the injury. Our case law is consistent with traditional maritime law and the Jones Act.
The Supreme Court noted that traditional seamen’s remedies have been universally recognized as growing out of “ ‘the special hazards and disadvantages to which they who go down to the sea in ships are subjected.’ ” Wilander, 498 U.S. at 354, 111 S.Ct. at 817, quoting Seas Shipping Co. v. Sieracki, 328 U.S. 85, 104, 66 S.Ct. 872, 882, 90 L.Ed. 1099 (1946) (Stone, C.J., dissenting). “All who work at sea in the service of a ship face those particular perils to which the protection of maritime law, statutory as well as decisional, is directed.” Id. Pilots, no less and perhaps more than any other member of a crew, are subjected to the perils of the sea. See Bach v. Trident Steamship Co., Inc., 920 F.2d 322, 330 (5th Cir.1991) (Brown, J., dissenting) (“Navigation in and out of ports and harbors, and within restricted waters, poses special hazards that are not presented when sailing on the high seas.”). By enacting the LHWCA and the Jones Act, Congress distinguished between land-based and sea-based employment and provided remedies to those who are a “master or member of a crew,” and thus facing the special dangers of the sea, and to those who are not. Wilander, 498 U.S. at 354-55, 111 S.Ct. at 817.
This distinction is the heart of the permanent connection factor because the “key to seaman status is employment-related connection to a vessel in navigation.” Id. Since “a seaman must be doing the ship’s work,” that connection shows that the worker is “ ‘contributing] to the function of the vessel or to the accomplishment of its mission’Id., quoting Offshore Co. v. Robison, 266 F.2d 769, 779 (5th Cir.1959). And, since such a job exposes the worker to the particular hazards of the sea, there is no good reason why he should not be covered by the protection of maritime law, statutory as well as decisional. See The Arizona v. Anelich, 298 U.S. 110, 123, 56 S.Ct. 707, 711-12, 80 L.Ed. 1075 (1936) (Jones Act protects seamen who are wards of admiralty and so must be broadly construed to attain that end). Thus, failing to show a lasting relationship between a worker and a particular vessel does not change either the fact that one doing a ship’s work faces all the special dangers of sea-based maritime employment, or that a seaman’s status depends on the nature of the worker’s duties as they relate to the ship. See Pacific Merchant Shipping Ass’n v. Aubry, 918 F.2d 1409, 1412 (9th Cir.1990) (“the term ‘seaman’ includes a broad range of marine workers whose work on a vessel on navigable waters contributes to the functioning of the vessel, to accomplishment of its mission, or to its operation or welfare”). See also 46 U.S.C. § 10101(3) (“seaman” means an individual “engaged or employed in any capacity on board a vessel”).
No one disputes that Evans was injured in the course of successfully navigating the M/V AL WATTYAH. Evans v. United Arab Shipping Co., 767 F.Supp. 1284, 1285 (D.N.J. 1991). Because he contributed to the function of the vessel and to the accomplishment of its mission, he was a seaman; and merely because he was not connected to the vessel in a long-term temporal sense cannot, as a matter of law, take away his rights under the Jones Act. Mach, 317 F.2d at 763-64.
II.
A plaintiff must also show an employment connection with the defendant. Matute v. Lloyd Bermuda Lines, Ltd., 931 F.2d 231, 236 (3d Cir.1991). After a bench trial, the district court specifically found that United Arab “employed Mr. Evans through the services of the Pilot’s Association, an organization of river pilots in the area.” Evans, 767 F.Supp. at 1291 (emphasis added). The majority believes that the court clearly erred in making this finding.
The question of whether a defendant is an employer for the purposes of the Jones Act is normally a factual one within the- province of the fact-finder. Welsh v. Utah Dredging Co., 403 F.2d 217 (3d Cir.1968); Wheatley v. Gladden, 660 F.2d 1024, 1026 (4th Cir.1981); The Norland, 101 F.2d 967, 973 (9th Cir.1939). Thus, the factfinder’s determination *222should not be disturbed if there is a rational evidentiary basis for its conclusion.
General rules of agency may help to determine if an employment relationship exists. One must remember, however, that the Jones Act is a remedial legislation extending to seamen the rights accorded railway workers under the Federal Employers’ Liability Act, 45 U.S.C. § 51 et seq. It benefits and protects seamen who are peculiarly the wards of admiralty, and so it must be liberally construed to attain that end. The Arizona, 298 U.S. at 121-22, 56 S.Ct. at 711-12, citing Cortes v. Baltimore Insular Line, Inc., 287 U.S. 367, 375, 53 S.Ct. 173, 175, 77 L.Ed. 368 (1932); Jamison v. Encarnacion, 281 U.S. 635, 639, 50 S.Ct. 440 (1930); Alpha S.S. Corp. v. Cain, 281 U.S. 642, 50 S.Ct. 443, 74 L.Ed. 1086 (1930); Warner v. Goltra, 293 U.S. 155, 157, 55 S.Ct. 46, 47, 79 L.Ed. 254 (1934). “Congress intended that the purposes of [FELA and the Jones Act] should not be restricted by common-law concepts of control so as to bar from welfare legislation as independent contractors persons who were as a matter of economic reality a part of the processes and dependent upon the businesses to which they rendered service.” Cosmopolitan Shipping Co. v. McAllister, 337 U.S. 783, 790, 69 S.Ct. 1317, 1321, 93 L.Ed. 1692 (1949). Thus, “the word ‘employment’ should be construed so as to give protection to seamen for torts committed against them by those standing in the proximate relation of employer, and the rules of private agency should not be rigorously applied.” Id., 337 U.S. at 790, 69 S.Ct. at 1321. Rather, courts should construe “employment” in “the broadest lines or definitions of employment or employer.” Id.
With this in mind, I cannot agree with the majority’s conclusion that the district court erred by finding that Evans was employed by United Arab. I conclude there is sufficient evidence to support, this finding. It is undisputed that United Arab paid money for Evans’ services. Indeed, Delaware law gives a pilot a cause of action for wages against the shipowner. Del.Stat.Ann. tit. 23 § 121 (1987). By the plain meaning of “employment,” Evans was engaged in the services of United Arab.
Moreover, although control is said to be the most important factor in determining whether the plaintiff is an employee of the defendant, United States v. W.M. Webb, Inc., 397 U.S. 179, 90 S.Ct. 850, 856, 25 L.Ed.2d 207 (1970), it is not significant in determining whether a pilot is an employee because “a pilot, so far as respects the navigation of the vessel in that part of the voyage which is his pilotage-ground, is the temporary master charged with the safety of the vessel and cargo, and of the lives of those on board, and intrusted with the command of the crew.” Cooley v. Board of Wardens, 53 U.S. (How.) 299, 316, 13 L.Ed. 996 (1851) (emphasis added). There is no question that a master is covered under the Jones Act. Warner v. Goltra, 293 U.S. 155, 159-60, 55 S.Ct. 46, 48, 79 L.Ed. 254 (1934). Thus, although a master, as the agent and representative of the shipowner, controls the ship’s crew, it cannot be said that the shipowner controls the master in the daily, nautical routines and functions of the ship. Nor should one expect to conclude that a phot, who is the only person with specialized skills and knowledge necessary to navigate ships in unfamiliar waters, is controlled in his employment by the shipowner.
“The services of the pilot are as much for the benefit of the vessel and cargo as those of the captain and crew. His compensation comes from the same source as theirs. Like them he serves the owner and is paid by the owner. If there be any default on his part, the owner has the same remedies against him as against other delinquents on board. The difference between his relations and those of the master is one rather of form than substance.” The China, 74 U.S. (7 Wall.) 53, 67, 19 L.Ed. 67 (1868).
I believe that the district court, as a trier-of-fact, did not err when it found that Evans was “employed,” in either the plain or liberal sense of that term, by United Arab. Furthermore, even if, as the majority asserts, the district court “appeared to confuse the in navigation prong of seaman test [which requires an employment-related connection to the vessel] with the additional requirement” that there be an employment connection with the defendant, I would not decide the issue *223as a matter of law on appeal, but would remand for the district court to consider the issue in the first instance. See Matute, 931 F.2d at 236 (in Jones Act eases “existence of an employer-employee relationship is a question of fact”); Martin Norris, The Law of Seamen, § 30:14 at 369 & nn. 70-71 (4th ed. 1985) (determination of whether an employment relationship exists is a question of fact and should be left for the trier-of-fact to decide) (collecting cases).
III.
Because Evans is a Jones Act seaman and was employed by United Arab, he is entitled to coverage under the Jones Act. He is thus entitled to the Jones Act’s “featherweight” causation standard, under which the district court concluded that United Arab’s negligence aggravated his preexisting neurological condition. It is then incumbent upon United Arab, the proven tortfeasor, rather than Evans, the innocent plaintiff, to show that damages can be segregated.1 Because the district court erroneously placed this burden on Evans, I would reverse and remand for further proceedings.

. “[Wjhen a plaintiff has a preexisting condition that would inevitably worsen ... the burden of proof in such cases is upon the defendant to prove the extent of the damages that the preexisting condition would inevitably have caused." Maurer v. United States, 668 F.2d 98 (2d Cir.1981). See Restatement (Second) of Torts § 433B, comment d (1965) (“As between the proved tortfeasor who has clearly caused some harm, and the entirely innocent plaintiff, any hardship due to lack of evidence as to the extent of the harm caused should fall upon the former.”).